DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, 16-20, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “k is an integer of 2 or more” and “the size of a k-th electrode (TE(i-1)k) in an i-1-th electrode row (i-1) positioned between the k-th electrode (TE (i) k) in the i-th electrode row (i) and the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) is the same as or larger than the sum of the size of the k-th electrode (TE(i)k) in the i-th electrode row (i) and the size of the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2)”. It appears to be that the first electrode in an i-1-th electrode row positioned between the k-th electrode (TE (i) k) in the i-th electrode row and the k-th electrode in the i-2-th electrode row. Claim 4 recites similar limitations. Claim 23 recites “the 2-2 touch electrode of the second touch electrode group is electrically connected with the sensing circuit through the second signal line” and “wherein the 1-3 touch electrode is disposed between the second touch electrode group and the third touch electrode group, wherein the second signal line overlaps the 1-3 touch electrode, the 3-1 touch electrode, the 3-2 touch electrode, and the 3-3 touch electrode, and wherein the 2-3 touch electrode is disposed to be shifted by a shift size less than a length of the 2-3 touch electrode in a row direction based on the 1-3 touch electrode.” These limitations in conjunction do not appear to be supported by Applicant’s disclosure. Other claims are rejected since controlling claims are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, 11, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. U.S. Patent Publication No. 2012/0313881 (hereinafter Ge) in view of Kim U.S. Patent Publication No. 2015/0277655 (hereinafter Kim) and further in view of Maguire et al. U.S. Patent Publication No. 2018/0203540 (hereinafter Maguire).




    PNG
    media_image1.png
    783
    608
    media_image1.png
    Greyscale

Consider claim 1, Ge teaches a touch display device comprising: a plurality of electrodes (TE (i-4) 1, ..., TE (i-4) 4) , TE (i-3) 1, TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1, ..,TE (i-1) 3, TE (i) 1, ..., TE (i) 4, TE (i+1) 1, TE (i+1) 2, TE (i+2) 1, ..,TE (i+2) 4, TE (i+3) 1, ..., TE (i+3) 3) (See annotated figure 3 for the rejection, electrodes A-F); and a plurality of signal lines (SL) electrically connected to the plurality of electrodes (TE (i-4) 1, ..., TE (i-4) 4) , TE (i- 3) 1, TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1, ..,TE (i-1) 3, TE (i) 1, ..., TE (i) 4, TE (i+1) 1, TE (i+1) 2, TE (i+2) 1, ..,TE (i+2) 4, TE (i+3) 1, ..., TE (i+3) 3) (Figure 3, 303), wherein the plurality of electrodes (TE (i-4) 1, ..., TE (i- 4) 4), TE (i-3) 1, TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1, TE (i-1) 3, TE (i) 1, ..., TE (i) 4, TE (i+1) 1, TE (i+1) 2, TE (i+2) 1, TE(i+2)4, TE(i+3)1, ..., TE(i+3)3) are disposed in a plurality of electrode rows (i-4, i-3, i-2, i-1, i, i+1, i+2, i+3) (Figure 3, A-F), and the number of the electrodes disposed in one electrode row of any two adjacent electrode rows of the plurality of electrode rows is larger than the number of the electrodes disposed in the other electrode row of the any two adjacent electrode rows of the plurality of electrode rows (Figures 2-3, number of electrodes in the row comprising A and B is larger than number of electrodes in the row comprising sense line 223 (see also F and E above)), in the plurality of electrode rows (i-4, i-3, i-2,i-1,i, i+1, i+2, i+3), a first electrode (TE(i)1) in an i-th electrode row (i) and a first electrode (TE (i+2) 1) in an i+2- th electrode row (i+2) are electrically connected with each other by a first signal line (SL 1B) (Figure 3, A and C), and a k-th electrode (TE(i)k) in the i-th electrode row (i) and a k-th electrode (TE(i-2)k) in an i-2-th electrode row (i-2) are electrically connected to each other by a second signal line (SL_2A) (Figure 3, B and D), wherein i is an integer larger than 2 and k is an integer of 2 or more (Figure 3 illustrates a plurality of rows and columns as indicated by the dots (…) and thus i is larger than 2 and k is 2 (e.g. B is the second electrode in the annotated figure 3)), the first electrode (TE(i)1) in the i-th electrode row (i), the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2), the k-th electrode (TE(i)k) in the i-th electrode row (i), and the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) have sizes corresponding to one another (Figure 3, A, C, B, and D), the size of a first electrode (TE(i+1)1) in an i+1-th electrode row (i+1) positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) is the same as or larger than the sum of the size of the first electrode (TE(i)1) in the i-th electrode row (i) and the size of the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) (Figure 3, size of E > size of (A+C)), and the size of an electrode (TE(i-1)k) in an i-1-th electrode row (i-1) positioned between the k-th electrode (TE (i) k) in the i-th electrode row (i) and the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) is the same as or larger than the sum of the size of the k-th electrode (TE(i)k) in the i-th electrode row (i) and the size of the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) (Figure 3, size of F > size of (B+D)).
Ge does not appear to specifically disclose k-th electrode (TE (i-1) k) in an i-1-th electrode, k is an integer of 2 or more, and wherein a second electrode in the i-1-th electrode (i-1) is disposed to be shifted by a shift size less than a length of the second electrode in the i-1th electrode row(i-1) in a row direction based on the first electrode in the i+1-th electrode row (i+1).

    PNG
    media_image2.png
    568
    827
    media_image2.png
    Greyscale

However, in a related field of endeavor, Kim teaches a touch panel (abstract) and further teaches k-th electrode (TE (i-1) k) in an i-1-th electrode, k is an integer of 2 or more (Figure 9 shows multiple electrodes in the x-y direction), and wherein a second electrode in the i-1-th electrode (i-1) is disposed to be shifted by a shift size less than a length of the second electrode in the i-1th electrode row(i-1) in a row direction based on the first electrode in the i+1-th electrode row (i+1) (r22 in RX3 with respect to r11 in RX1 when the display is observed as shown above).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to shift electrodes as taught by Kim with the benefit that the number of the driving electrodes and the number of the receiving electrodes may be variously changed depending on a size and a shape of the touch panel 500. In addition, the extending sub receiving electrode outputs a sensing signal according to a touch driving signal supplied to one 
Ge and Kim do not appear to specifically disclose the first electrode (TE(i)1) in the i-th electrode row (i) and a first electrode (TE(i-2)1) in an i-2-th electrode row (i-2) are not electrically connected with each other by the first signal line.
However, in a related field of endeavor, Maguire teaches a touch panel device includes a two dimensional array (abstract) and further teaches the first electrode (TE(i)1) in the i-th electrode row (i) and a first electrode (TE(i-2)1) in an i-2-th electrode row (i-2) are not electrically connected with each other by the first signal line (Figures 29 and 34, electrodes in B1 are not connected to A1 (e.g. top electrode in A1)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to connect and disconnect electrodes in each column as taught by Maguire with the benefit that each electrode region (e.g., A1, B1, etc.) may have more than one type of sense, driving and unused electrodes as suggested by Maguire in [0343].

Consider claim 2, Ge, Kim and Maguire teaches all the limitations of claim 1. In addition, Ge teaches two or more electrodes connected by one signal line (SL) are spaced apart from each other by another electrode, are separately disposed in two or more non-adjacent electrode rows, and are operated as one touch electrode (TE) in an equivalent potential state in touch driving (Figure 3, A .

Consider claim 3, Ge, Kim and Maguire teach all the limitations of claim 1. In addition, Ge teaches the size of the first electrode (TE(i+1)1) in the i+1-th electrode row (i+1) positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) (Figure 3, E between A and C) is the same as or larger than the sum of the size of the first electrode (TE(i)1) in the i-th electrode row (i) and the size of the k-th electrode (TE (i) k) in the i-th electrode row (i) (Figure 3, size of E > size of (A+B)).

Consider claim 5, Ge, Kim and Maguire teach all the limitations of claim 1. In addition, Ge teaches the plurality of signal lines (SL) are arranged in a column direction (line 303 as shown above in annotated figure 3) and each signal line (SL) overlaps one or more electrodes (line 303 overlaps electrode A).

Consider claim 6, Ge, Kim and Maguire teach all the limitations of claim 1. In addition, Ge teaches wherein the plurality of electrodes (TE (i-4) 1, ..., TE (i-4) 4) , TE (i-3) 1, 10TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1, ..., TE (i-1) 3, TE (i) 1, TE (i) 4, TE (i+1) 1, TE (i+1) 2, TE (i+2) 1, ..., TE (i+2) 4, TE (i+3) 1, ..TE(i+3)3) are all positioned in the same layer (Figures 2-3, touch pixels 226-227 in the , and the plurality of signal lines (SL) are positioned in a different layer from the plurality of electrodes (TE(i-4)1, .., 15TE (i-4) 4) , TE (i-3) 1, TE (i-3) 2, TE (i-2) 1, ..., TE (i-2) 4, TE (i-1) 1,…, TE(i-1)3, TE(i)1,…, TE(i)4, TE(i+1)1, TE(i+1)2, TE(i+2)1,…, TE(i+2)4, TE(i+3)1,…,TE(i+3)3) ([0034] and figure 3, drive line links 303 are not electrically connected to sense lines 223, rather, the drive line links can bypass the sense lines through bypasses 307, and thus links 303 are positioned in an upper layer with respect to electrodes).

Consider claim 7, Ge, Kim and Maguire teach all the limitations of claim 1. In addition, Ge teaches wherein the first signal line (SL 1B) overlaps the first electrode (TE(i+1)1) in the i+1-th electrode row (i+1) positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) (Figure 3, line 303 overlapping E), and the second signal line (SL_2A) overlaps the electrode (TE(i-1)k) in the i-1-th electrode row (i-1) positioned between the k-th electrode (TE(i)k) in the i-th electrode row (i) and the k-th electrode (TE(i-2)k) in the i-2-th electrode row (i-2) (Figure 3, line 303 overlapping F). In addition, Kim teaches k-th electrode in the i-1 electrode row (Figure 9, plurality of electrodes in x-y directions). 

Consider claim 8, Ge, Kim and Maguire teach all the limitations of claim 1. In addition, Kim teaches wherein k is 2 (Figure 9 shows two electrodes in x-y directions). 

the number of electrodes electrically connected by the first signal line (SL 1B) is two or more (line connecting A and C), and the number of electrodes electrically connected by the second signal line (SL_2A) is two or more (line connecting D and B).

Consider claim 11, Ge, Kim and Maguire teach all the limitations of claim 1. In addition, Ge teaches one or more electrodes of electrodes electrically connected by the first signal line (SL 1B) and one or more of electrodes electrically connected by the second signal line (SL_2A) are disposed in the same electrode row (Signal lines are disposed in the same row where A and B are disposed).

Consider claim 16, Ge, Kim and Maguire teach all the limitations of claim 1. In addition, Ge teaches a touch sensing circuit (TSC) (Figure 2, touch controller 206 and touch processor 202)) that is configured to sense two or more electrodes grouped in a touch electrode (TE) of the plurality of electrodes ([0034] and figure 3, each of touch pixels 226 and 227 can include a portion of one drive line segment 301, a portion of a sense line 223, and a portion of another drive line segment 301).

Consider claim 17, Ge, Kim and Maguire teach all the limitations of claim 16. In addition, Ge teaches the touch sensing circuit (TSC) is configured to supply a touch driving signal (TDS) to the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) ([0034] and figure 3, each of touch pixels 226 and 227 can include a portion of one drive line segment 301, a portion of a sense line 223, and a portion of another drive line segment 301), and supply a touch driving signal (TDS) to the first electrode (TE(i+1)1) in the i+1-th electrode row (i+1) positioned between the first electrode (TE(i)1) in the i-th electrode row (i) and the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) ([0034] and figure 3, each of touch pixels 226 and 227 can include a portion of one drive line segment 301, a portion of a sense line 223, and a portion of another drive line segment 301 (see also touch pixels in figure 2)).

Consider claim 20, Ge, Kim and Maguire teach all the limitations of claim 16. In addition, Ge teaches the touch sensing circuit (TSC) is configured to sense capacitance between the first electrode (TE(i)i) in the i-th electrode row (i) and the first electrode in the i+1-th electrode row (i+1), and sense capacitance between the first electrode (TE(i+2)1) in the i+2-th electrode row (i+2) and the first electrode in the i+1-th electrode row (i+1) ([0034] and figure 3, each of touch pixels 226 and 227 can include a portion of one drive line segment 301, a portion of a sense line 223, and a portion of another drive line segment 301 (see also touch pixels in figure 2). [0034], sense drive lines 222 and sense lines 223 can interact capacitively to form touch pixels).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge, Kim and Maguire as applied to claim 16 above, and further in view of Kim et al. U.S. Patent Publication No. 2017/0102825 (hereinafter Kim2).
Consider claim 18, Ge, Kim and Maguire teach all the limitations of claim 16. In addition, Ge teaches when the touch sensing circuit (TSC) supplies a touch driving signal (TDS) to two or more electrodes grouped in a touch electrode (TE) of the plurality of electrodes [0034].
Ge, Kim and Maguire do not appear to specifically disclose when the touch sensing circuit (TSC) supplies a touch driving signal (TDS), a signal having the same amplitude and phase as the touch driving signal (TDS) is applied to a plurality of data lines disposed in a display panel (DISP).
However, in a related field of endeavor, Kim2 teaches effectively providing touch driving and preventing unnecessary parasitic capacitance from being generated as mentioned in abstract and further teaches when the touch sensing circuit (TSC) supplies a touch driving signal (TDS), a signal having the same amplitude and phase as the touch driving signal (TDS) is applied to a plurality of data lines disposed in a display panel (DISP) (Figure 7 and [0144] and [0149], see phase and amplitude of DATA and TDS).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide same phase and amplitude for DATA as shown in figure 7 with the benefit that parasitic capacitances may be prevented as suggested by Kim2 in [0144].

Consider claim 19, Ge, Kim and Maguire teach all the limitations of claim 16. In addition, Ge teaches when the touch sensing circuit (TSC) supplies a touch driving signal (TDS) to two or more electrodes grouped in a touch electrode (TE) of the plurality of electrodes [0034]. 
Ge, Kim and Maguire do not appear to specifically disclose when the touch sensing circuit (TSC) supplies a touch driving signal (TDS), a data signal (Vdata) in which the touch driving signal (TDS) and a data voltage (VDATA) for image display have been combined is applied to a plurality of data lines disposed in a display panel (DISP).
However, Kim2 teaches when the touch sensing circuit (TSC) supplies a touch driving signal (TDS) (Figures 33-34 and [0383], Vcom_PWM serves as display voltage and TDS), a data signal (Vdata) in which the touch driving signal (TDS) and a data voltage (VDATA) for image display have been combined (Figures 33-34, Vcom_PWM serves as display voltage and TDS . [0391], voltage corresponding to a potential difference between the pixel electrode Ep and CE should be DC voltage. Thus, the Vdata and TDS have been combined) is applied to a plurality of data lines disposed in a display panel (DISP) (Figure 34, Data line provides Vp).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine TDS and Vdata with the benefit that sub-pixel may display a desired image by normally performing the display mode even though the touch mode and the display mode are simultaneously performed as suggested in [0395]. In addition, it is possible to simultaneously .

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Kim.
Consider claim 23, Maguire teaches touch display device, comprising: a touch display panel comprising a first touch electrode group, a second touch electrode group, and a third touch electrode group (Figures 29 and 34, A1, B1, C1); and a sensing circuit (Figure 29, 403c), wherein the first touch electrode group comprises a 1-1 touch electrode, a 1-2 touch electrode, and a 1-3 touch electrode (Figures 29 and 34, top and bottom electrodes and 2901a in B1), and comprises a first signal line electrically connecting the 1-1 touch electrode and the 1-2 touch electrode (Figures 29 and 34, top and bottom electrodes in B1), wherein the second touch electrode group comprises a 2-1 touch electrode, a 2-2 touch electrode, and a 2-3 touch electrode (Figures 29 and 34, top and bottom electrodes and 2901a in A1), and comprises a second signal line electrically connecting the 2-1 touch electrode and 2-2 touch electrode(Figures 29 and 34, top and bottom electrodes in A1), wherein the third touch electrode group comprises a 3-1 touch electrode, a 3-2 touch electrode, and a 3-3 touch electrode (Figures 29 and 34, top and bottom electrodes and 2901a in C1), and comprises a third signal line electrically connecting the 3-1 touch electrode and the 3-2 touch electrode (Figures 29 and 34, top and bottom electrodes in C1), wherein the 1-2 touch electrode of the first touch electrode group is electrically connected with a sensing circuit through the first sensing line (bottom electrode in B1 and respective sensing line), wherein the 2-2 touch electrode of the second touch electrode group is electrically connected with the sensing circuit through the second sensing line (bottom electrode in A1 and respective sensing line), wherein the 3-2 touch electrode of the third touch electrode group is electrically connected with the sensing circuit through the third sensing line (bottom electrode in C1 and respective sensing line), wherein the 1-3 touch electrode is disposed between the second touch electrode group and the third touch electrode group (2901a in B1 between A1 and C1), wherein the second signal line overlaps the 1-3 touch electrode, the 3-1 touch electrode, the 3-2 touch electrode, and the 3-3 touch electrode (sensing line connected to bottom electrode in A1 overlaps top, bottom and 2901a electrodes in B1 and C1). 
Maguire does not appear to specifically disclose the 2-3 touch electrode is disposed to be shifted by a shift size less than a length of the 2-3 touch electrode in a row direction based on the 1-3 touch electrode.
However, Kim teaches the 2-3 touch electrode is disposed to be shifted by a shift size less than a length of the 2-3 touch electrode in a row direction based on the 1-3 touch electrode (r22 in RX3 with respect to r11 in RX1 when the display is observed as shown above).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to shift 

Consider claim 24, Maguire and Kim teach all the limitations of claim 23. In addition, Maguire teaches the second sensing line is not electrically connected with the 1-3 touch electrode, the 3-1 touch electrode, the 3-2 touch electrode, and the 3-3 touch electrode (sensing line connected to bottom electrode in A1 is not connected to top, bottom and 2901a electrodes in B1 and C1).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new reference Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621